Title: To Thomas Jefferson from Samuel Ward & Brothers, 29 October 1792
From: Samuel Ward & Brothers
To: Jefferson, Thomas



Sir
New York 29 Octr. 1792

We thank you for yours of the 19th and are truly sorry it is out of your power to give us encouragement to ship in our own Vessel and accordingly shall make use of a foreign one.
We trust it will not be many years before an executive will pay attention to the Interests of that Class of Citizens who immediately pay all the Expences of the Government and eventually the largest proportion & are respectfully Y. most Obedt Servts.

Saml. Ward & Brothers

